Citation Nr: 1039303	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a 
chronic adjustment disorder, prior to April 15, 2005, on appeal 
from an initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 30 percent for a 
chronic adjustment disorder, after April 14, 2005, and before 
September 7, 2005, on appeal from an initial grant of service 
connection.  

3.  Entitlement to an evaluation in excess of 30 percent for a 
chronic adjustment disorder, after September 30, 2005, on appeal 
from an initial grant of service connection.  

4.  Entitlement to service connection for a disability of the 
lumbar segment of the spine, to include low back pain/strain.  

5.  Entitlement to service connection for edema of the left and 
right lower extremities.  

6.  Entitlement to service connection for the residuals of a 
hiatal hernia and gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for a heart disability, to 
include hypertension and sinus tachycardia.

9.  Entitlement to service connection for urinary dysfunction 
manifested by urinary frequency.

10.  Entitlement to service connection for a disability 
manifested by dizzy spells.

11.  Entitlement to service connection for a disability 
manifested by weight gain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant service on active duty in the US Navy from June 
1986 to April 1991, and from July 1995 to July 2003.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a rating decision of February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That decision granted service connection 
for a psychiatric disorder and assigned a 10 percent disability 
rating.  The decision also denied service connection for the 
issues listed on the front pages of this action.  The appellant 
was notified of that decision and she subsequently appealed.  

Since that time, the appellant's disability rating for her 
psychiatric disorder has been raised from 10 to 30 percent.  
Applicable law provides that absent a waiver, a claimant seeking 
a disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where less 
than the maximum available benefits are awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The appellant has not withdrawn the 
appeal as to the issue of a disability rating greater than 
assigned, therefore, the issue remains in appellate status.

The issues involving a chronic adjustment disorder, a disability 
of the lower extremities, a hiatal hernia and GERD, hemorrhoids, 
a heart disability, a lower back disability, urinary dysfunction, 
and dizzy spells are addressed in the REMAND portion of the 
decision below and they are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Although the medical evidence indicates that the appellant has 
experienced weight gain, such a condition is not a manifestation 
or symptom of a ratable disability, disease, or disorder for VA 
compensation purposes.




CONCLUSION OF LAW

A disability, disorder, or disease manifested by weight gain was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A preliminary point worth mentioning is that, since the issue 
involving weight gain is being denied as a matter of law, the 
duty-to- notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on 
appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The 
VCAA does not apply because the issue presented is solely of 
statutory and regulatory interpretation and/or the claim is 
barred as a matter of law in that it cannot be substantiated.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

Under 38 C.F.R. § 4.1 (2010), the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board notes that weight gain without a 
diagnosed or identifiable underlying malady or condition or a 
residual, does not in and of itself constitute a "disability" 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Weight gain without residuals 
is not, in and of itself, a ratable disability for VA 
compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  
And absent proof of a current disability, there can be no valid 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lacking legal merit, the claim for service connection for weight 
gain must be denied.  See generally Sabonis v. Brown, 6 Vet. App. 
426 (1994).  If, however, the appellant develops an actual 
disability that she believes is related to weight gain, she is 
free to file a claim for service connection for such disability.


ORDER

Service connection for a disability manifested by weight gain is 
denied.


REMAND

The remaining issues on appeal consist of whether the evidence 
supports an increased disability rating for a chronic adjustment 
disorder, and whether the evidence supports the granting of 
service connection for a disability of the lower extremities, a 
hiatal hernia and GERD, hemorrhoids, a heart disability, a lower 
back disability, urinary dysfunction, and dizzy spells.  

The record reflects that in April 1991, the appellant was married 
to R. K. C., Jr., who was on active duty in the US Navy.  In 
1995, the appellant returned to active duty and remained thereon 
until 2003.  It was after the appellant was released from active 
duty that she applied for VA compensation benefits.  The RO was 
informed of this when the appellant applied for benefits.  
However, a review of the claims folder does not show that the 
RO/VA ever attempted to obtain the appellant's military medical 
records that would have been generated when the appellant 
received treatment at a military medical facility as a military 
dependent.  While the appellant has proffered some of the medical 
records that were produced when her husband was stationed at the 
United States Fleet Activities Yokosuka, located in the Empire of 
Japan, it appears from the record that the RO never attempted to 
obtain all of the records that may have been produced.

Additionally, it is unclear from the record whether the 
appellant's TRICARE treatment records have been requested and 
obtained for inclusion in the claims folder.  As a result of her 
husband's military status, the appellant is entitled to civilian 
health care benefits for military dependents.  The claims folder 
contains records from the VA Medical Centers in Memphis, 
Tennessee, and Loma Linda, California.  However, the RO has never 
asked whether the appellant received treatment via TRICARE or 
whether she obtained medical care from the military facilities 
located at March Air Force Base, California, or the Naval Support 
Activity Mid-South, at Millington, Tennessee.  

Since these military dependent treatment records may impact the 
appellant's current claims, it is the determination of the Board 
that the claim must be remanded so that an attempt at obtaining 
these records may occur.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, the RO/AMC should obtain any records of treatment for the 
appellant from the above- noted facilities, and any other 
facility from which the appellant has received care, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) (2010) 
as regards requests for records from Federal facilities.

Moreover, the appellant has averred that since last being 
evaluated by VA personnel in January 2005 with respect to her 
service-connected psychiatric disorder, her disability has become 
more severe.  Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The 
United States Court of Appeals for Veterans Claims, hereinafter 
the Court, has held that when an appellant alleges that his/her 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (an appellant is entitled to a new examination 
after a two-year period between the last VA examination and the 
appellant's contention that the pertinent disability has 
increased in severity).  The Court has held that when an 
appellant claims that a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this instance, the most recent complete psychiatric 
examination of the appellant occurred over five years ago.  
Hence, under the circumstances, the Board is of the opinion that 
the five year old examination is stale and a VA examination 
should be scheduled to determine the current extent of 
symptomatology and status of the service-connected chronic 
adjustment disorder.  

The record also reflects that the appellant has submitted 
clinical documentation from the Memphis VA Medical Center and the 
Loma Linda VA Medical Center.  These records are from 2004 to the 
present.  She has not waived initial agency of original 
jurisdiction review of the additional documentation.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the appellant or her 
representative.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Because this 
matter must be remanded to obtain possibly outstanding records, 
the Board finds that, on remand, the RO/AMC must consider this 
evidence.

Additionally, the record indicates that shortly after the 
appellant submitted her claim for benefits, a multitude of 
examinations were conducted at the Memphis VA Medical Center in 
conjunction with her claim.  A review of those examinations 
denotes that the examiners may, depending on the specific 
examination, have reviewed the appellant's service medical 
treatment records.  However, there is no indication that all of 
the appellant's medical records were reviewed prior to the 
examinations.  In other words, VA doctors have not had the 
opportunity to review all of those records and to make an 
assessment of the appellant based, in part, on the information 
obtained in those records.  The duty to assist includes the duty 
to conduct a thorough and contemporaneous examination of the 
service member.  More specifically, the examination must take 
into account the records of prior medical treatment so that the 
evaluation of the claimed disabilities will be a fully informed 
one.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010) and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Because VA 
examinations with the appropriate records review have not been 
accomplished, the claim will be remanded so that other 
examinations may be performed.

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 [VCAA]. 
However, identification of specific action requested on remand 
does not relieve the RO/AMC of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the action requested above, the RO/AMC 
should also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review once again the 
entire claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159 (2010) 
are fully complied with and satisfied as to 
the issues on appeal.  The claims folder 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.

2.  The RO/AMC should contact the appellant 
and ask that she identify all sources of 
medical treatment received from 1991 to 
1995, and from 2003 to the present for the 
disabilities involved in the claims now on 
appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified (to include 
any TRICARE records and other medical 
records possibly located at the medical 
facilities at the United States Fleet 
Activities Yokosuka, March Air Force 
Base, and the Naval Support Activity 
Mid-South).  The RO/AMC is hereby placed 
on notice that the appellant's records at 
any military facility may be co-located 
with her husband's, former active duty and 
now retired R. K. C., Jr., records.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
Any response received should be 
memorialized in the appellant's claims 
folder.  All records obtained should be 
added to the claims folder.  If requests 
for any private or non-VA government 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  See 38 C.F.R. § 
3.159 (2010).

Additionally, if any of the appellant's 
military dependent medical records have 
been transferred to NPRC or NARA or 
"retired" and placed into long-term 
storage under the control of either the 
National Personnel Records Center (NPRC) or 
the National Archives, the AMC/RO should 
request from the appropriate agency that 
those records be activated, copies made, 
and sent to the AMC/RO.  If such records 
are unavailable, the AMC/RO should certify 
the reason for such unavailability.  If 
such records have been destroyed, this 
should also be noted in the record.

3.  Only after the appellant's possibly 
missing treatment records are obtained (or 
their unavailability is documented) should 
the RO/AMC then schedule the appellant for 
the appropriate VA examinations to 
determine the etiology of any lower back 
disability, edema of the left and right 
lower extremities, the residuals of a 
hiatal hernia and GERD, hemorrhoids, a 
heart disability - to include hypertension 
and sinus tachycardia, urinary dysfunction, 
and a disability manifested by dizzy spells 
found to be present.  The examinations must 
be conducted by physicians; i.e., not a 
nurse practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  The 
appropriate examiner should be provided 
with the appellant's claims folder and a 
copy of this Remand and should review the 
appellant's medical history prior to 
conducting the examination.  All indicated 
tests and studies should be conducted and 
all clinical findings reported in detail.  

a.  For each diagnosed disorder, the 
examiner should provide an opinion as to 
the etiology of any underlying disorder, 
disability, or disease.

b.  The examiner is asked to state whether 
it is at least as likely as not (at least a 
50/50 percent probability) that any such 
diagnosed disorder is related to the 
appellant's military service, including an 
in-service disease or injury or to her 
service in general, or is the result of a 
service-connected disorder.  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

c.  The physicians must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
each examiner's conclusions.   In the 
doctor's report, the appropriate examiner 
must specifically discuss the appellant's 
contentions.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the appellant's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  
Additionally, if the examiner concludes 
that the appellant's claimed disorders and 
disabilities are not service-related, the 
examiner must explain in detail the 
reasoning behind this determination.  If 
further testing or examination by 
specialists is required to evaluate the 
claimed disabilities, such testing or 
examination is to be done before completion 
of the examination report.

The results proffered by each examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
each examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The appellant should also be scheduled 
for psychiatric examination at a VA 
facility located near the appellant's 
residence.  The examiner should be provided 
a copy of this remand together with the 
appellant's entire claims folder, and the 
examiner is asked to indicate whether he or 
she has reviewed the claims folder.  All 
appropriate tests should be conducted.

The examiner is asked to express an opinion 
concerning whether the appellant suffers 
from any other psychiatric disorder besides 
a chronic adjustment disorder, and the 
etiology of any found mental disorder (not 
to include a chronic adjustment disorder).  
The examiner is asked to state whether it 
is at least as likely as not that any such 
disorder is related to any in-service 
condition or whether such a disorder was 
caused by or aggravated by her military 
service.  If these matters cannot be 
medically determined without resort to mere 
conjuncture, this should be commented on by 
the examiner in the respective report.

Additionally, the examiner should determine 
the extent and severity of the service-
connected chronic adjustment disorder.  
Said examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, and he/she should 
identify what symptoms the appellant 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected mental disorder.  The 
examiner should comment on any GAF 
measurement volatility noted in the claims 
folder, and whether said volatility 
indicates that the appellant has been 
decompressing or improving or not 
stabilizing over the course of this appeal.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  In the doctor's 
report, the appropriate examiner must 
specifically discuss the appellant's 
contentions.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the appellant's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  
The results proffered by the examiner must 
reference the complete claims folder and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


